 



EXHIBIT 10.5
3rd AMENDMENT TO LEASE
     This Third Amendment To Lease is made and entered into this 9th day of May,
2007, by and between, HEALTH FITNESS CORPORATION d.b.a. HEALTHCALC NET, INC,
hereinafter referred to as “Tenant” and Parkway Commons, L.P., an Oklahoma
limited partnership (formerly CMD Realty Investment Fund II, ltd), hereinafter
referred to as “Landlord”;
Whereas, Landlord and Tenant agree that they are the rightful parties to that
certain lease agreement dated September 29, 2003, Amended April 29, 2005, for
Suite 290, and Amended January 31, 2006 for suite 256 at 5068 W. Plano Parkway,
Plano, Texas 75093, and whereas Parkway Commons, L P. (successor Landlord) and
Tenant desire to modify and extend said lease:
Now, therefore, in consideration of the premises and other good and valuable
consideration receipt of which is hereby acknowledged the above referenced lease
is amended as follows:

  1.   Expansion. Commencing on June 1, 2007 (“Expansion Date”), or as soon as
space is available, Landlord and Tenant agree that Tenant shall expand into
suite 250 consisting of approximately 2,174 rentable square feet as indicated on
“Exhibit A”, attached hereto and made a pert of this lease, for a new total of
8,213 rentable square feet.     2.   Extension. The lease shall be extended to
December 31, 2012.     3.   Base Rent. Effective June 1, 2007, the Base Rental
Rate shall be as follows for premises totaling 8,213rsf:

         
June 1, 2007 - June 30, 2007:
  $13,699.75/Month
July 1, 2007 - December 31, 2007:
  $14,030.54/Month
January 1, 2008 - December 31, 2008:
  $14,372.75/Month
January 1, 2009 - December 31, 2009:
  $14,714.96/Month
January 1, 2010 - December 31, 2010:
  $15,057.17/Month
January 1, 2011 - December 31, 2011:
  S15,399.38/Month
January 1, 2012 - December 31, 2012
  $15,741.58/Month

  4.   Tenant Improvements. Landlord shall finish out expansion Premises
according to mutually agreed upon space plan not to exceed $7.00 per square
foot.     5.   Right of First Offer. Landlord agrees Tenant has the Right of
First Offer on any space which becomes available for lease on the second floor
at the same rental rate which is then in effect under said Third Amendment to
Lease when Tenant exercises it Right of First Offer. Tenant agrees to either
accept or decline the space within 5 business days of Landlord’s written notice.
If written notice is not

 



--------------------------------------------------------------------------------



 



      received by Landlord by the close of business on the fifth day, Tenant’s
option becomes null and void.     6.   Security Deposit. Tenant shall pay an
additional Security Deposit for Expansion Space; $4,166.83.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.
LANDLORD: PARKWAY COMMONS, L.P.

                          an Oklahoma Limited Partnership,    
 
                        By:   Acron Parkway Commons, LL.C.,             an
Oklahoma limited liability company             it’s general partner    
 
                        By:   Acron (USA), L.P.             a Texas Limited
Partnership,             it’s Managing Member    
 
                            By:   Acron U.S. Management, Inc.                 a
Nevada Corporation                 it’s general partner    
 
                   
 
          By:   /s/ Greg W. Wilson    
 
                   
 
              Greg W. Wilson, President    

TENANT: HEALTH FITNESS CORPORATION

             
 
  By:   /s/ Wesley W. Winnekins    
 
           
 
           
 
  Name:   Wesley W. Winnekins    
 
           
 
           
 
  Its:   Chief Financial Officer    
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Expansion Premises
[GRAPHIC]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Right of First Refusal
     Provided (a) that no Event of Default, assignment or sublease exists under
any term or provision contained in this Lease and no condition exists which with
the passage of time or the giving of notice or both would constitute an Event of
Default pursuant to this Lease, (b) that Tenant has continuously occupied the
Premises for the Permitted Use during the Lease Term, and (c) subject to the
pre-existing rights of existing tenants in the Building and other prospective
tenants, Tenant (but not any assignee or subtenant) shall have the ongoing
right, subject to the terms and conditions set forth below, to lease that
certain space as described on Exhibit B-1 attached to this Lease (the “Right of
First Refusal Space”) before it is leased to any third party during the initial
Lease Term.
     Subject to the terms above, in the event any third party expresses interest
in leasing all or any portion of the Right of First Refusal Space during the
Lease Term (“Third Party Interest”), Landlord shall offer the entire Right of
First Refusal Space to Tenant in writing by certified mail to either Peter Egan,
John Ellis or authorized agent upon the same terms, covenants and conditions as
provided in this Lease for the original Premises, given that the base rent, the
length of lease term, the base year, and the tenant improvement allowance (if
any) shall be the same as the terms included in a written bona fide third patty
offer for the Right of First Refusal Space which are acceptable to Landlord.
Tenant shall accept the space “As-Is”, and Tenant shall have no further rights
with respect to the Right of First Refusal Space. If Tenant notifies Landlord in
writing of the acceptance of such offer within five days after Landlord has
delivered such offer to Tenant, Landlord and Tenant shall enter into a written
agreement modifying and supplementing the Lease and specifying that such Right
of First Refusal Space accepted by Tenant is a part of the Premises demised
pursuant to the Lease fin the remainder of the Lease Term and any renewal
thereof, if applicable, and containing other appropriate terms and conditions
relating to the addition of the Right of First Refusal Space to this Lease
(including specifically any increase or adjustment of the rent as a result of
such addition). Any termination of the Lease shall terminate all rights of
Tenant with respect to the Right of First Refusal Space. The rights of Tenant
with respect to the Right of First Refusal Space shall not be severable from the
Lease, nor may such rights be assigned or otherwise conveyed in connection with
any permitted assignment of the Lease. Landlord’s consent to any assignment of
the Lease shall not be construed as allowing an assignment or a conveyance of
such rights to any assignee (except for a Permitted Transfer). Nothing herein
contained should be construed so as to limit or’ abridge Landlord’s ability to
deal with the Right of First Refusal Space or to lease the Right of First
Refusal Space to other tenants on the terms set forth herein, Landlord’s sole
obligation being to offer, and if such offer is accepted, to deliver the Right
of First Refusal Space to Tenant in accordance with this provision.

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
Demised Premises
Suite 295
1,222 Rentable Square Feet
[GRAPHIC]

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
Right of First Refusal Space
[GRAPHIC]

 